DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claims 3-10, 13-14, and 18-19 is not described in any of the prior-filed applications listed above to provide adequate support in the manner provided by 35 U.S.C. 112(a). Accordingly, claims 3-10, 13-14, and 18-19 are not entitled to the benefit of the prior applications listed above.
For the purposes of examination, regarding the received benefit:
Claims 1-2, 11-12, 15-17, and 20 are given the benefit of the prior-filed application nos. 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971, all with a filing date of 07/13/2018
Claims 3-10, 13-14, and 18-19 are given the benefit of the prior-filed application no. PCT/US19/41720, with a filing date of 07/12/2019

Information Disclosure Statement
The information disclosure statements (IDS) wer filed on 05/19/2020, 03/05/2021, and 02/09/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
This action is in response to claims filed on 02/20/2022. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color; specifically, Figs. 22A and 26A. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not appear to describe the subject matter of the currently filed claims. Additionally, the abstract contains phrases which can be implied; specifically, line 3 “image data may be obtained…”, line 7 “techniques may be employed…”, line 8 “vehicle may change…”, and line 9 “model may be updated…”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On pages 50-52 of the instant specification, the numbering of the paragraphs on pgs. 49-52 goes from [0200], which begins on pg. 49, subsequently to [00100], which begins on pg. 50, continues with the numbering of [00101]-[00107] from pgs. 50-52, and resumes the previous numbering with [0201] on pg. 52.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the term “a second vehicle” is unclear and renders the claim indefinite. It is unclear whether the “second vehicle” is referring to the “second vehicle” recited previously or to a different “second vehicle”. Therefore, the claim is rendered indefinite.
	Claim 10 is rejected based on rejected base claim 9 for the same rationale as recited above.
Regarding claim 9, the limitation “wherein determining if an object in the image is a second vehicle comprises identifying the second vehicle as part of the caravan” is unclear and renders the claim indefinite. The limitation appears to providing detail regarding the method step of “determining if an object in the image is a second vehicle”, however this step is never positively recited in the claims. This, it is unclear if this step is to be performed as part of the method or if it is an unnecessary limitation, and the metes and bounds of the claimed invention cannot be discerned. Therefore, the above state limitation renders the claim indefinite. For the purposes of examination, Examiner is interpreting the above stated limitation to mean “wherein the method further includes: determining if an object is the image is the second vehicle by identifying the second vehicle as part of the caravan”.
	Claim 10 is rejected based on rejected base claim 9 for the same rationale as recited above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige (US 2010/0256852 A1).
Regarding claim 1, Mudalige discloses “A method comprising: entering, by a first vehicle, an autonomous driving mode that follows a second vehicle (Par. [0007] lines 1-2 teaches a method for controlling a plurality of vehicle to operate the plurality of vehicles in a platoon); determining a change in a second position of the second vehicle while the first vehicle is following the second vehicle (Par. [0054] lines 8-10 teaches host vehicle 10 includes sensor devices including a radar system 30 and a camera system 40; Par. [0059] lines 10-14 teaches utilizing image recognition methods to use other vehicles on the road and other recognizable images to estimate a vehicle position and orientation with respect to the lane 110; Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle); and continuing to follow the second vehicle; and maintaining an association with the second vehicle without matching the change to the second position (Par. [0078] lines 3-7 teaches if a vehicle is assigned to a position in the platoon, it is expected that the vehicle will maintain its relative placement there as long as it participates in the formation (i.e., the first vehicle, after observing a change in the second position of the second vehicle, will still follow the second vehicle and remain in the platoon, but will not match the change to the second position); Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes while the remaining three vehicles maintain their current positions in the formation (i.e., when a second vehicle is observed as changing lanes, the first vehicle does not match the change in second position and maintains its current position while staying in the platoon following the second vehicle))”.
Regarding claim 2, Mudalige discloses all the limitations of claim 1 above, and further discloses “wherein the second position is determined by sensor data of a driving environment associated with the first vehicle, and wherein the second data it at least an image of the driving environment (Par. [0054] lines 8-10 teaches host vehicle 10 includes sensor devices including a radar system 30 and a camera system 40; Par. [0059] lines 10-14 teaches utilizing image recognition methods to use other vehicles on the road and other recognizable images to estimate a vehicle position and orientation with respect to the lane 110; Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle)”.
Regarding claim 11, Mudalige discloses “A system comprising: a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Fig. 16 platooning control system 400 with autonomous controller 410; Par. [0128] lines 43-46 teaches a controller having a set of control algorithms including resident software program instructions and calibrations stored in memory and executed to provide desired functions), the method comprising: entering, by a first vehicle, an autonomous driving mode that follows a second vehicle (Par. [0007] lines 1-2 teaches a method for controlling a plurality of vehicle to operate the plurality of vehicles in a platoon); determining a change in a second position of the second vehicle while the first vehicle is following the second vehicle (Par. [0054] lines 8-10 teaches host vehicle 10 includes sensor devices including a radar system 30 and a camera system 40; Par. [0059] lines 10-14 teaches utilizing image recognition methods to use other vehicles on the road and other recognizable images to estimate a vehicle position and orientation with respect to the lane 110; Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle); and continuing to follow the second vehicle; and maintaining an association with the second vehicle without matching the change to the second position (Par. [0078] lines 3-7 teaches if a vehicle is assigned to a position in the platoon, it is expected that the vehicle will maintain its relative placement there as long as it participates in the formation (i.e., the first vehicle, after observing a change in the second position of the second vehicle, will still follow the second vehicle and remain in the platoon, but will not match the change to the second position); Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes while the remaining three vehicles maintain their current positions in the formation (i.e., when a second vehicle is observed as changing lanes, the first vehicle does not match the change in second position and maintains its current position while staying in the platoon following the second vehicle))”.
Regarding claim 12, Mudalige discloses all the limitations of claim 11 above, and further discloses “wherein the second position is determined by sensor data of a driving environment associated with the first vehicle, and wherein the second data it at least an image of the driving environment (Par. [0054] lines 8-10 teaches host vehicle 10 includes sensor devices including a radar system 30 and a camera system 40; Par. [0059] lines 10-14 teaches utilizing image recognition methods to use other vehicles on the road and other recognizable images to estimate a vehicle position and orientation with respect to the lane 110; Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle)”.
Regarding claim 14, Mudalige discloses all the limitations of claim 11 above, and further discloses “wherein to follow the second vehicle, the first vehicle automatically maintains a steering angle to maintain a direction of the first vehicle while a visual location of the second vehicle changes position in subsequent images of a sensor of the first vehicle (Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle; Par. [0078] lines 3-7 teaches if a vehicle is assigned to a position in the platoon, it is expected that the vehicle will maintain its relative placement there as long as it participates in the formation (i.e., the first vehicle will automatically maintain a steering angle to maintain its direction while following the second vehicle even when the visual location of the second vehicle  position in subsequent images changes); Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes (i.e., the visual location of the second vehicle position changes in subsequent images of the first vehicle) while the remaining three vehicles maintain their current positions (i.e., maintain a steering angle to maintain their current direction) in the formation)”.
Regarding claim 15, Mudalige discloses all the limitations of claim 11 above, and further discloses “wherein the second vehicle changes lanes and the first vehicle maintains a first position in another lane (Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes (second vehicle changes lanes) while the remaining three vehicles maintain their current positions (first vehicle maintains a first position in another lane))”.
Regarding claim 16, Mudalige discloses “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Fig. 16 platooning control system 400 with autonomous controller 410; Par. [0128] lines 43-46 teaches a controller having a set of control algorithms including resident software program instructions and calibrations stored in memory and executed to provide desired functions), the method comprising: entering, by a first vehicle, an autonomous driving mode that follows a second vehicle (Par. [0007] lines 1-2 teaches a method for controlling a plurality of vehicle to operate the plurality of vehicles in a platoon); determining a change in a second position of the second vehicle while the first vehicle is following the second vehicle (Par. [0054] lines 8-10 teaches host vehicle 10 includes sensor devices including a radar system 30 and a camera system 40; Par. [0059] lines 10-14 teaches utilizing image recognition methods to use other vehicles on the road and other recognizable images to estimate a vehicle position and orientation with respect to the lane 110; Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle); and continuing to follow the second vehicle; and maintaining an association with the second vehicle without matching the change to the second position (Par. [0078] lines 3-7 teaches if a vehicle is assigned to a position in the platoon, it is expected that the vehicle will maintain its relative placement there as long as it participates in the formation (i.e., the first vehicle, after observing a change in the second position of the second vehicle, will still follow the second vehicle and remain in the platoon, but will not match the change to the second position); Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes while the remaining three vehicles maintain their current positions in the formation (i.e., when a second vehicle is observed as changing lanes, the first vehicle does not match the change in second position and maintains its current position while staying in the platoon following the second vehicle))”.
Regarding claim 17, Mudalige discloses all the limitations of claim 16 above, and further discloses “wherein the second position is determined by sensor data of a driving environment associated with the first vehicle, and wherein the second data it at least an image of the driving environment (Par. [0054] lines 8-10 teaches host vehicle 10 includes sensor devices including a radar system 30 and a camera system 40; Par. [0059] lines 10-14 teaches utilizing image recognition methods to use other vehicles on the road and other recognizable images to estimate a vehicle position and orientation with respect to the lane 110; Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle)”.
Regarding claim 19, Mudalige discloses all the limitations of claim 16 above, and further discloses “wherein to follow the second vehicle, the first vehicle automatically maintains a steering angle to maintain a direction of the first vehicle while a visual location of the second vehicle changes position in subsequent images of a sensor of the first vehicle (Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle; Par. [0078] lines 3-7 teaches if a vehicle is assigned to a position in the platoon, it is expected that the vehicle will maintain its relative placement there as long as it participates in the formation (i.e., the first vehicle will automatically maintain a steering angle to maintain its direction while following the second vehicle even when the visual location of the second vehicle  position in subsequent images changes); Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes (i.e., the visual location of the second vehicle position changes in subsequent images of the first vehicle) while the remaining three vehicles maintain their current positions (i.e., maintain a steering angle to maintain their current direction) in the formation)”.
Regarding claim 20, Mudalige discloses all the limitations of claim 16 above, and further discloses “wherein the second vehicle changes lanes and the first vehicle maintains a first position in another lane (Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes (second vehicle changes lanes) while the remaining three vehicles maintain their current positions (first vehicle maintains a first position in another lane))”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852 A1) in view of Bar-Nahum et al. (US 2019/0025858 A1).
Regarding claim 3, Mudalige teaches all the limitations of claim 2 above, however Mudalige does not explicitly teach “wherein the second position is determined by drawing a box over the second vehicle in the image”.
	From the same field of endeavor, Bar-Nahum teaches “wherein the second position is determined by drawing a box over the second vehicle in the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., position) based on the bounding box)”.
	It would have been obvious to one of ordinary skill in the art before the effective filings date of the disclosed invention to modify the teachings of Mudalige to incorporate the teachings of Bar-Nahum to determine the second position taught by Mudalige by drawing a box over the second vehicle in the image as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 4, the combination of Mudalige and Bar-Nahum teaches all the limitations of claim 3 above, and further teaches “wherein the box delineates the extents of the second vehicle within the image (Bar-Nahum, Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image)”.
Regarding claim 5, the combination of Mudalige and Bar-Nahum teaches all the limitations of claim 4 above, and further teaches “wherein a center of the box is determined (Bar-Nahum, Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image that includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
Regarding claim 6, the combination of Mudalige and Bar-Nahum teaches all the limitations of claim 5 above, and further teaches “wherein to follow the second vehicle, the first vehicle automatically maintains a steering angle to maintain a direction of the first vehicle while a visual location of the second vehicle changes position in subsequent images of a sensor of the first vehicle (Mudalige, Par. [0066] lines 1-4 teaches a host vehicle performs object tracking and utilizes image information to determine sequential relative positions of a target object to the host vehicle; Par. [0078] lines 3-7 teaches if a vehicle is assigned to a position in the platoon, it is expected that the vehicle will maintain its relative placement there as long as it participates in the formation (i.e., the first vehicle will automatically maintain a steering angle to maintain its direction while following the second vehicle even when the visual location of the second vehicle  position in subsequent images changes); Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes (i.e., the visual location of the second vehicle position changes in subsequent images of the first vehicle) while the remaining three vehicles maintain their current positions (i.e., maintain a steering angle to maintain their current direction) in the formation)”.
Regarding claim 7, the combination of Mudalige and Bar-Nahum teaches all the limitations of claim 6 above, and further teaches “wherein the second vehicle changes lanes and the first vehicle maintains a first position in another lane (Mudalige, Par. [0159] lines 20-26 teaches in a column of five vehicles, two of the five vehicles can switch lanes (second vehicle changes lanes) while the remaining three vehicles maintain their current positions (first vehicle maintains a first position in another lane))”.
Regarding claim 8, the combination of Mudalige and Bar-Nahum teaches all the limitations of claim 6 above, and further teaches “wherein the second vehicle is in a caravan with the first vehicle (Mudalige, Par. [0159] lines 20-26 teaches a column of five vehicles in a formation (caravan))”.
Regarding claim 13, Mudalige teaches all the limitations of claim 11 above, however Mudalige does not explicitly teach “wherein the second position is determined by drawing a box over the second vehicle in an image of the driving environment, wherein the box delineates extents of the second vehicle within the image, and wherein a center of the box is determined”.
	From the same field of endeavor, Bar-Nahum teaches “wherein the second position is determined by drawing a box over the second vehicle in an image of the driving environment, wherein the box delineates extents of the second vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., position) based on the bounding box), and wherein a center of the box is determined (Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image that includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filings date of the disclosed invention to modify the teachings of Mudalige to incorporate the teachings of Bar-Nahum to determine the second position taught by Mudalige by drawing a box over the second vehicle in the image that delineates the extents of the second vehicle and determining the center of the box as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).
Regarding claim 18, Mudalige teaches all the limitations of claim 16 above, however Mudalige does not explicitly teach “wherein the second position is determined by drawing a box over the second vehicle in an image of the driving environment, wherein the box delineates extents of the second vehicle within the image, and wherein a center of the box is determined”.
	From the same field of endeavor, Bar-Nahum teaches “wherein the second position is determined by drawing a box over the second vehicle in an image of the driving environment, wherein the box delineates extents of the second vehicle within the image (Fig. 17 Region of Interest 1712 shows a box drawn over a vehicle in the image delineating extents of the vehicle within the image; Par. [0094] lines 3-4, 8-9, and 15-20 teach acquiring an image from a camera onboard a vehicle and analyzing the image to identify a target vehicle in the image using a bounding box outlining an area within the image that includes the image portion with the target (e.g., bounding box outlines the minimum sized box that includes determined features of the target); and Par. [0095] lines 1-6 teaches identifying the relative distance between the reference vehicle and the target vehicle (i.e., position) based on the bounding box), and wherein a center of the box is determined (Par. [0096] lines 13-18 teaches the output of image analysis includes a bounding box identifying an area within the image that includes the target vehicle and the center of the bounding box is used as a representative central point for the target)”.
	It would have been obvious to one of ordinary skill in the art before the effective filings date of the disclosed invention to modify the teachings of Mudalige to incorporate the teachings of Bar-Nahum to determine the second position taught by Mudalige by drawing a box over the second vehicle in the image that delineates the extents of the second vehicle and determining the center of the box as taught by Bar-Nahum.
	The motivation for doing so would be to allow the path of the vehicle to be dynamically adjusted to track and follow a moving target (Bar-Nahum, Par. [0091] lines 7-9).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852 A1) in view of Bar-Nahum et al. (US 2019/0025858 A1) and further in view of Pilkington et al. (US 2019/0206260 A1).
Regarding claim 9, the combination of Mudalige and Bar-Nahum teaches all the limitations of claim 8 above, however the combination of Mudalige and Bar-Nahum does not explicitly teach “wherein determining if an object in the image is a second vehicle comprises identifying the second vehicle as part of the caravan”.
	From the same field of endeavor, Pilkington teaches “wherein determining if an object in the image is a second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0165] lines 6-13 teaches a forward vision sensor unit comprises a camera configured to sense a predetermined physical tracking pattern arranged on the back panel of the associated leading vehicle, and generate a tracking pattern signal representative of the sensed predetermined tracking pattern arranged on the associated leading vehicle)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Mudalige and Bar-Nahum to incorporate the teachings of Pilkington to include in the method taught by the combination of Mudalige and Bar-Nahum determining if an object in the image is a second vehicle by identifying the second vehicle as part of the caravan as taught by Pilkington.
	The motivation for doing so would be allow the vehicle to follow a leading vehicle within the lane marking (Pilkington, Par. [0022] lines 8-9).
Regarding claim 10, the combination of Mudalige, Bar-Nahum, and Pilkington teaches all the limitations of claim 9 above, and further teaches “wherein the second vehicle is identified by indicia on the second vehicle (Pilkington, Par. [0165] lines 6-13 teaches a forward vision sensor unit comprises a camera configured to sense a predetermined physical tracking pattern (indicia) arranged on the back panel of the associated leading vehicle, and generate a tracking pattern signal representative of the sensed predetermined tracking pattern arranged on the associated leading vehicle)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665